Case 1:18-cv-01211-JDB-cgc Document 100 Filed 07/08/20 Page 1 of 6                   PageID 1239




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

 CHASE EDWARD LUCAS,

         Plaintiff,

 v.                                                                 No. 1:18-cv-01211-JDB-cgc

 ALLEN CHALK et al.,

         Defendants.


      ORDER DENYING PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME (D.E. 56)


         Before the Court is the motion of Plaintiff, Chase Edward Lucas, for an extension of time

 to effectuate service on Defendant, Kent A. Colburn, and for an order requiring Defendant

 Corizon Health, Inc. (“Corizon”) to provide him with all addresses it has for Colburn. (Docket

 Entry (“D.E.”) 56.) Defendants, Allen Chalk, Dina Kulenovik, and Corizon, filed a response in

 opposition, (D.E. 58), and Lucas submitted a reply, (D.E. 60).

                                         BACKGROUND

         On October 1, 2019, Plaintiff filed an amended complaint naming eleven defendants. 1

 (D.E. 17.) Pursuant to Fed. R. Civ. P. 4(m), the ninety-day period to effectuate service expired

 on December 30, 2019. As of December 30, Lucas had served ten of the eleven Defendants.

 (See D.E. 21–28, 31–32.) Twenty-nine days after the deadline, on January 28, 2020, Lucas filed

 a motion for an extension of time to serve the eleventh Defendant, Colburn. (D.E. 56.)

         Plaintiff offers six reasons in support of his motion. First, he asserts that his request


         1
           The named Defendants include: Chalk, Kulenovik, Corizon, CoreCivic, Inc., Robert
 Collette, Tennessee Department of Correction Commissioner Tony Parker, Warden Arvil
 Chapman, Warden Kevin Genovese, Warden Shawn Phillips, Colburn, and Hardeman County,
 Tennessee. The amended complaint also asserts claims against unnamed Defendants, including
Case 1:18-cv-01211-JDB-cgc Document 100 Filed 07/08/20 Page 2 of 6                      PageID 1240




 would have been timely before the most recent amendment to Rule 4(m), and notes that the Rule

 itself allows the Court to expand the time for service beyond 90 days. (Id. at PageID 450.)

 Second, Lucas claims that he attempted to serve Colburn via certified mail that was sent to his

 private office in Clarksville, Tennessee, but that the letter was returned as “Unable to Forward.”

 (Id.) Plaintiff does not provide the date on which the certified letter was sent. Third, he notes

 that “[t]he website maintained by the State of Tennessee to verify a license of Health Care

 Professionals lists the address of [Colburn] as ‘Corizon Health/Quality Correct, Brentwood, TN

 37027,’” but that it does not provide a street number. (Id.) Apparently, Plaintiff discovered a

 street number for Colburn’s Brentwood address, as he avers that he attempted to serve Colburn at

 this address by certified mail. (Id. at PageID 451.) Again, however, Lucas does not provide

 the date of this purported attempt. Next, Plaintiff asserts that “[f]urther fact investigation and/or

 discovery from Corizon is needed to ascertain Colburn’s location,” but that Corizon, Colburn’s

 former employer, has refused to provide any address(es) that it may have for him. (Id.) Fifth,

 Lucas claims that none of the Defendants will suffer any prejudice to their defense if an

 extension is granted. And lastly, Plaintiff contends that the postal service’s inability to forward

 certified mail to Colburn, the omission of a street number on the State of Tennessee’s website,

 and Corizon’s refusal to disclose Colburn’s address, “all lead to a reasonable inference that

 [Colburn] may be evading service of process.” (Id.)

        In response, Defendants contend that Lucas fails to give any justification that constitutes

 “excusable neglect” for his untimely motion and point out that he made no effort to seek an

 extension until nearly a month after the deadline expired. (D.E. 58 at PageID 481.) They

 further aver that there is no legal authority to support Plaintiff’s request for an order requiring

 one defendant to provide opposing counsel with the last known address of a former


 John and Jane Does and XYZ Corporations.
                                                  2
Case 1:18-cv-01211-JDB-cgc Document 100 Filed 07/08/20 Page 3 of 6                    PageID 1241




 employee/co-defendant. (Id.)

        In his reply, Lucas asserts that he was unaware that Colburn was a former employee of

 Corizon until Defendants submitted their response and that if an extension is not granted then his

 claims against Colburn “could” be time-barred.        (D.E. 60 at PageID 493–94, 96.)         The

 remainder of his reply addresses district court opinions that ordered a party, and even one

 non-party, to provide the address of a former employee.

                                           ANALYSIS

        Rule 4(m) provides:

        If a defendant is not served within 90 days after the complaint is filed, the
        court—on motion or on its own after notice to the plaintiff—must dismiss the
        action without prejudice against that defendant or order that service be made
        within a specified time. But if the plaintiff shows good cause for the failure, the
        court must extend the time for service for an appropriate period.

 In turn, Rule 6(b) provides:

        When an act may or must be done within a specified time, the court may, for good
        cause, extend the time on motion made after the time has expired if the party
        failed to act because of excusable neglect.

 Fed. R. Civ. P. 6(b)(1)(B) (emphasis added). Plaintiff does not dispute that he failed to timely

 serve Colburn. And since his request for an extension was made after the deadline expired,

 Rule 6(b)(1)(B) applies. Even assuming that Lucas’ proffered reasons establish “good cause”

 for his failure to timely serve Colburn, 2 the Court finds that he has not demonstrated “excusable

 neglect” for his untimely motion.

        “[T]he governing legal standard for excusable-neglect determinations is a balancing of

 five principal factors: (1) the danger of prejudice to the nonmoving party, (2) the length of the


        2
         The Court observes, however, that ignorance of the law and lack of prejudice to the
 defendant are insufficient to establish good cause. See, e.g., Molina-Crespo v. United States
 MSPB, 547 F.3d 651, 662 (6th Cir. 2008); Moncrief v. Stone, 961 F.2d 595, 597 (6th Cir. 1992).


                                                 3
Case 1:18-cv-01211-JDB-cgc Document 100 Filed 07/08/20 Page 4 of 6                     PageID 1242




 delay and its potential impact on judicial proceedings, (3) the reason for the delay, (4) whether

 the delay was within the reasonable control of the moving party, and (5) whether the late-filing

 party acted in good faith.” Nafziger v. McDermott Intern., Inc., 467 F.3d 514, 522 (6th Cir.

 2006) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

 (1993)). “The reason for the delay is the most critical factor, and ‘attorney error or inadvertence

 will not ordinarily support a finding of excusable neglect.’” Kassim v. United Airlines, Inc., 320

 F.R.D. 451, 453 (E.D. Mich. 2017) (quoting Morgan v. Gandalf, Ltd., 165 F. App’x 425, 429

 (6th Cir. 2006)).

        As to the first factor, Plaintiff contends that no prejudice will result to Defendants if an

 extension is granted. Since Defendants do not rebut this assertion, the Court finds that this

 factor weighs in Lucas’ favor. Next, the Court finds that the length of Plaintiff’s delay weighs

 against him. Lucas waited twenty-nine days after the expiration of the deadline to request a

 90-day extension to serve Colburn. Plaintiff does not address how such a delay may impact

 these proceedings, but the Court notes that the potential impact from an additional 90-day delay

 is not insignificant, as there are four dispositive motions pending on the Court’s docket—two of

 which are motions for summary judgment concerning Lucas’ admission in his original pro se

 complaint that he failed to exhaust his administrative remedies as required by the Prison

 Litigation Reform Act. See Howard v. Nationwide Prop. & Cas. Ins. Co., 306 F. App’x 265,

 267 (6th Cir. 2009) (affirming district court’s conclusion that there was a “significant impact on

 the judicial proceedings” where a three-week delay “interfered with the district court’s ability to

 expediently resolve the summary judgment motion prior to trial and mediation”); see also Allen

 v. Murph, 194 F.3d 722 (6th Cir. 1999) (concluding that a 13-day delay, which was the result of

 counsel’s carelessness, was inexcusable); America’s Collectibles Network, Inc. v. Syndicate




                                                 4
Case 1:18-cv-01211-JDB-cgc Document 100 Filed 07/08/20 Page 5 of 6                         PageID 1243




 1414, 2009 WL 2929417 (E.D. Tenn. Sept. 8, 2009) (finding that no excusable neglect existed

 for counsel’s 28-day delay in filing motion). Accordingly, this factor goes against granting

 Plaintiff an extension.

         Regarding the third, and most important, factor, Plaintiff avers that because Rule 4(m)

 previously provided for 120 days to effectuate service, his untimely motion should be excused.

 This argument is without merit, as it well established that, “even in civil suits, ‘ignorance of the

 law’ does not excuse the failure to follow it.” Molina-Crespo v. United States MSPB, 547 F.3d

 651, 662 (6th Cir. 2008) (citing Graham-Humphreys v. Memphis Brooks Museum of Art, Inc.,

 209 F.3d 552, 561–62 (6th Cir. 2000)). The only reason for the delay is Plaintiff’s attorney’s

 inattentiveness to the Federal Rules of Civil Procedure. Further, the “most recent amendment”

 to Rule 4(m)’s service deadline took effect on December 1, 2015—nearly four years before

 Plaintiff filed his amended complaint. The Court finds that this factor weighs heavily against

 granting Lucas an extension.

         Moreover, Plaintiff’s delay in seeking an extension was undoubtedly within his control.

 Lucas asserts that he did not know that Colburn was a former employee of Corizon and that

 Colburn “may be evading service of process,” but neither of these assertions are valid reasons for

 why he could not have filed his motion within the prescribed deadline. It was counsel’s own

 inadvertence that led to the delay. Further, while there does not appear to be any bad faith on

 the part of Plaintiff, it is unclear whether he acted in good faith as he fails to disclose the dates on

 which he purportedly attempted to serve Colburn. Considering that Lucas was aware that any

 future attempts to serve Colburn would likely be unsuccessful, his failure to timely seek an

 extension further shows that he was not diligent in meeting this deadline. As such, the Court

 finds that these factors weigh against Lucas.




                                                    5
Case 1:18-cv-01211-JDB-cgc Document 100 Filed 07/08/20 Page 6 of 6                  PageID 1244




        Accordingly, after weighing the factors above, the Court concludes that Plaintiff has not

 demonstrated that his failure to act was the result of excusable neglect.

                                           CONCLUSION

        For the reasons herein, Plaintiff’s motion is DENIED.

        IT IS SO ORDERED this 8th day of July 2020.

                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




                                                  6
